Citation Nr: 1144031	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-32 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder, affective disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to September 1973.

This matter is on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has been experiencing chronic psychiatric problems since active service.  Alternately, he contends that he suffers from PTSD as a result of his experiences in service.  He says that he served with a Special Forces unit that engaged in hostile activities with terrorists. 

A review of the record fails to show a diagnosis of an acquired psychiatric disorder of any type in service or for many years after the Veteran left active duty.  However, the Veteran's service treatment records do indicate psychiatric related complaints both upon entering and leaving active duty.  Specifically, at his induction physical in December 1970, he described having what he characterized as a "nervous disorder," which the examining physician attributed to the Veteran's recent separation from his wife.  There are no psychiatric complaints during the Veteran's active duty service.  Then, at his separation physical examination in September 1973, the Veteran again complained of being at that he was "shakey" and depressed while in the Army.  Although his symptoms were apparently further evaluated by an examining physician, there was no subsequent diagnosis of a psychiatric disorder.   

The Board notes that the evidentiary threshold that is necessary to trigger VA's duty to assist in terms of obtaining a VA examiner's opinion is low. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Contrary to the RO's conclusion that the Veteran was not actually diagnosed with a psychiatric disorder in service, only evidence that establishes an "in-service event, injury or disease" is required.  Such was shown.  Therefore, a VA examination and opinion is required prior to adjudicating this claim.  

The record also shows that the Veteran had some Special Forces experience.  Specifically, although he served as radio operator while being stationed in Europe, the Veteran's service personnel records show that he did receive "Phase I SF Tng."  His representative asserts that "Phase I SF Tng" establishes that the Veteran received Special Forces training, which lends credence to his assertion of combating terrorism.  This question should be considered.

Finally, in January 2007, the Veteran submitted claims for entitlement to service connection for PTSD and bipolar disorder.  Although these claims have been adjudicated separately, it is noted at the outset that when a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Rather, VA should consider the Veteran's claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Id. Accordingly, his claims are more appropriately considered collectively.  

Accordingly, the case is REMANDED for the following action:

1. Acquire all available VA treatment records for the Veteran from the VA Medical Centers in Nashville, Tennessee and Richmond, Virginia, since February 2007, as well as any prior records not already of record.  

The Veteran should also be requested to provide any information regarding additional treatment records that he may have in his possession relating to his diagnosed psychiatric disorders.  If he has received additional treatment since this claim was certified for appeal, the RO should attempt to acquire the associated records, after obtaining the Veteran's authorization.

2.  The RO should provide the Veteran with an appropriate VCAA compliant notice which is also consistent with the new regulations defined in 38 C.F.R. § 3.304(f) dealing with new standards for in-service stressors for PTSD claims.  38 C.F.R. § 3.304(f); see also 75 Fed. Reg. 39943 (July 13, 2010).  The RO should also ask the Veteran to provide a description of any alleged in-service stressful experience, event and/or circumstances, to include his unit assignment and the approximate date (month and year) and location of where the claimed stressor(s) occurred, and provide VA with information about each (if any). 

3.  If a stressor statement is received from the Veteran, the RO/AMC should attempt to verify those stressors.  The relaxed standards of 38 C.F.R. § 3.304(f)(3) must be considered.  In so doing, the RO/AMC must address the Veteran's assertion of engaging in Special Forces (counter-terrorism) activities and the significance, if any, of the Veteran's receipt of "Phase I SF Tng" training.

4.  After the above has been accomplished, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may exist such as PTSD, depression or bipolar disorder.  The entire claims file, to include a complete copy of this remand, should be made available and reviewed by the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not that the Veteran's PTSD is the result of any in-service claimed event.

In so doing, the VA examiner should determine whether the claimed stressor is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not that any such diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to his active service.  Consideration must be given to the service treatment records that document complaints nervousness at enlistment and discharge as well as the Veteran's stated history of experiencing chronic psychiatric symptoms since service.

The rationale for all opinions expressed should be provided in a legible report. If the examiner is not able to provide an opinion without resorting to speculation, the VA examiner must state the reasons why such an opinion cannot be rendered.  In this regard, the VA examiner should state whether a definitive opinion cannot be provided because required information is missing or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The VA examiner should be as specific as possible.

5. After completing the above, and any other development deemed necessary, the RO should readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

